         Case 1:19-cv-12242-WGY Document 37 Filed 08/26/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


  AMERICAN CIVIL LIBERTIES UNION, and
  AMERICAN CIVIL LIBERTIES UNION OF
  MASSACHUSETTS,

                 Plaintiffs,

  v.                                                      C.A. No. 1:19-CV-12242-WGY
  UNITED STATES DEPARTMENT OF
  JUSTICE, FEDERAL BUREAU OF
  INVESTIGATION, and DRUG
  ENFORCEMENT ADMINISTRATION

                 Defendants.


                           JOINT MOTION TO EXTEND TIME
                    FOR FILING MOTION FOR SUMMARY JUDGMENT

       Defendants, U.S. Department of Justice, Federal Bureau of Investigation and Drug

Enforcement Administration (collectively “Defendants”), by their attorney, Nathaniel R.

Mendell, Acting U.S. Attorney for the District of Massachusetts, together with the Plaintiffs,

American Civil Liberties Union and American Civil Liberties Union of Massachusetts

(collectively “Plaintiffs”) respectfully request the Court to extend the date by which Defendants

are to file their Motion for Summary Judgment to October 15, 2021.

       As grounds for this motion, Defendants state that they have had several discussions with

Plaintiffs regarding the schedule in this matter. Defendants provided Plaintiffs with its Vaughn

index on March 3, 2021 and a supplemental Vaughn index on March 31, 2021. Since then,

Defendants responded to several inquiries regarding the scope of its production and conducted a

supplemental search on Plaintiffs’ request. As a result of this supplemental search, Defendants

made a production to Plaintiffs on July 30, 2021. Defendants had expected this to be the final
         Case 1:19-cv-12242-WGY Document 37 Filed 08/26/21 Page 2 of 3




production but was unable to produce all of the documents at that time. Defendants expect to

make another production on August 27, 2021. In addition, upon the request of Plaintiffs,

Defendants agreed to expand its search to include additional terms not previously searched. This

search remains ongoing. Because of the anticipated August 27 production, and because of the

supplemental search, both Plaintiffs and Defendants agree that additional time to file their

respective briefs is warranted. It appears that Defendants will be able to file their Motion for

Summary Judgment on or before October 15, 2021. Plaintiffs will file their opposition and/or

cross-motion on or before November 15, 2021, and Defendants’ opposition to Plaintiff’s cross-

motion and/or reply will be filed on or before December 6, 2021.

       WHEREFORE, the parties request that the Court grant their motion and order that the

Defendants file their Motion for Summary Judgment on or before October 15, 2021; and further

order that oppositions and/or cross-motions be filed by November 15, 2021, and any reply to

oppositions and/or oppositions to cross-motions be filed by December 6, 2021.



                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting U.S. Attorney

                                      By:     /s/ Susan M. Poswistilo
                                              SUSAN M. POSWISTILO
                                              Assistant U.S. Attorney
                                              John J. Moakley Federal Courthouse
                                              One Courthouse Way, Ste. 9200
                                              Boston, MA 02210
                                              (617) 748-3103
                                              susan.poswistilo@usdoj.gov




                                                 2
Case 1:19-cv-12242-WGY Document 37 Filed 08/26/21 Page 3 of 3




                           FOR THE PLAINTIFFS

                           /s/ David Glod
                           David Glod (BBO #676859)
                           RICH MAY, P.C.
                           176 Federal Street, 6th Floor
                           Boston, MA 02110
                           (617) 556-3852
                           dglod@richmaylaw.com




                              3
